108 F.3d 1381
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Joseph H. BROWN, Plaintiff-Appellant,v.ROBERTS DAIRY COMPANY;  Home Town Dairies, Inc.;  Defendants-Appellees,Richard STEBBEDS;  Defendant,Roxanne TUPY, formerly known as Roxanne Larsen, Movant.
No. 96-3325.
United States Court of Appeals, Eighth Circuit.
Submitted March 14, 1997.Filed March 19, 1997.

Before FAGG and HEANEY, Circuit Judges, and NANGLE,* District Judge.
PER CURIAM.


1
Joseph H. Brown appeals the district court's grant of summary judgment to Brown's former employer.  The district court ruled that Brown failed to file his charge of racial discrimination within the statutorily mandated period and failed to file his claim under 42 U.S.C. § 1981 within the time provided by the applicable statute of limitations.  Having reviewed the record and the parties briefs, we conclude the district court's decision was clearly correct and further discussion is not warranted.  We thus affirm the district court.  See 8th Cir.  R. 47B.



*
 The Honorable John F. Nangle, United States District Judge for the Eastern District of Missouri, sitting by designation